Exhibit 10.60

 

Loan No.: 50-2860546    Pooled Assets

AMENDED AND RESTATED PROMISSORY NOTE A

This Amended and Restated Promissory Note amends and restates, in part, and is
one of two notes into which that certain Whole Note is split and severed as more
specifically set forth in Article V below.

 

$137,000,000.00    July 11, 2007

FOR VALUE RECEIVED, the undersigned, UTC PROPERTIES LLC, a Delaware limited
liability company (“Borrower”), having an address at P.O. Box 6380, Newport
Beach, California 92658-6380, Attn: Senior Vice President, Project Finance and
Banking, promises to pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association (together with its successors and assigns,
“Lender”), at the office of Lender at Commercial Real Estate Services, 8739
Research Drive URP – 4, NC 1075, Charlotte, North Carolina 28262, or at such
other place as Lender may designate to Borrower in writing from time to time,
the principal sum of One Hundred and Thirty-Seven Million and No/100 Dollars
($137,000,000.00), together with interest on so much thereof as is from time to
time outstanding and unpaid, from the date of the advance of the principal
evidenced hereby, at the rate of five and seven hundred seventy-five
one-thousandths percent (5.775%) (the “Note Rate”), together with all other
amounts due hereunder or under the other Loan Documents (as defined herein), in
lawful money of the United States of America, which shall at the time of payment
be legal tender in payment of all debts and dues, public and private.

ARTICLE I.—TERMS AND CONDITIONS

1.1. Computation of Interest. Interest shall be computed hereunder based on a
360-day year and paid for the actual number of days elapsed (including the first
day but excluding the last day). Interest shall accrue from the date on which
funds are advanced hereunder (regardless of the time of day) through and
including the day on which funds are credited pursuant to Section 1.2 hereof.

1.2. Payment of Principal and Interest. Payments in federal funds immediately
available at the place designated for payment received by Lender prior to 2:00
p.m. local time on a day on which Lender is open for business at said place of
payment shall be credited prior to close of business, while other payments, at
the option of Lender, may not be credited until immediately available to Lender
in federal funds at the place designated for payment prior to 2:00 p.m. local
time on the next day on which Lender is open for business. Interest only shall
be payable in one hundred twenty-three (123) consecutive monthly installments in
the amounts set forth on Annex 1, beginning on August 11, 2007 (the “First
Payment Date”), and continuing on the eleventh (11th) day of each and every
calendar month thereafter through and including September 11, 2017 (each, a
“Payment Date”). On October 11, 2017 (the “Maturity Date”), the entire
outstanding principal balance hereof, together with all accrued but unpaid
interest thereon, shall be due and payable in full. In the event any Payment
Date falls on a non-business day, such Payment Date shall be extended to the
next business day.



--------------------------------------------------------------------------------

1.3. Application of Payments. So long as no Event of Default (as hereinafter
defined) exists hereunder or under any other Loan Document, each such monthly
installment shall be applied, first, to any amounts hereafter advanced by Lender
hereunder or under any other Loan Document, second, to any late fees and other
amounts payable to Lender, third, to the payment of accrued interest and last to
reduction of principal.

1.4. Payment of “Short Interest”. If the advance of the principal amount
evidenced by this Note is made on a date other than a Payment Date, Borrower
shall pay to Lender contemporaneously with the execution hereof interest at the
Note Rate for a period from the date hereof through and including the tenth
(10th) day of either (x) this month, in the event that the date hereof is on or
prior to the 11th of the month, and (y) the immediately succeeding month, in the
event that the date hereof is after the 11th of the month.

1.5. Prepayment; Yield Maintenance; Defeasance.

(a) This Note may be prepaid in whole but not in part (except as otherwise
specifically provided herein) at any time on or after April 11, 2009 provided
(i) written notice of such prepayment is received by Lender not more than ninety
(90) days and not less than thirty(30) days prior to the date of such
prepayment, or such lesser time as Lender approves in its reasonable discretion
(which notice may be revoked by Borrower at any time prior to the date of such
prepayment), (ii) such prepayment is accompanied by all interest accrued
hereunder through and including the date of such prepayment and all other sums
due hereunder or under the other Loan Documents, and (iii) if such prepayment
occurs before April 11, 2017, Lender is paid a prepayment fee (the “Yield
Maintenance Premium”) in an amount equal to the greater of (A) one percent
(1%) of the principal amount being prepaid, and (B) the present value of a
series of payments each equal to the Payment Differential (as hereinafter
defined) and payable on each Payment Date over the remaining original term of
this Note through the first day of the Open Period (as hereinafter defined) and
including the payment of outstanding principal balance of this Note on the first
day of the Open Period, discounted at the Reinvestment Yield (as hereinafter
defined) for the number of months remaining as of the date of such prepayment to
each such Payment Date through the first day of the Open Period, based upon
payments of principal (to the extent applicable) and interest through the first
day of the Open Period. The term “Payment Differential” shall mean an amount
equal to (i) the Note Rate less the Reinvestment Yield, divided by (ii) twelve
(12) and multiplied by (iii) the principal sum outstanding under this Note after
application of the constant monthly payment due under this Note on the date of
such prepayment, provided that the Payment Differential shall in no event be
less than zero. The term “Reinvestment Yield” shall mean an amount equal to the
sum of (i) 0.50% plus (ii) the lesser of (A) the yield on the U.S. Treasury
issue (primary issue) with a maturity date closest to the first date of the Open
Period, or (B) the yield on the U.S. Treasury issue (primary issue) with a term
equal to the remaining average life of the indebtedness evidenced by this Note,
with such yield being based on the bid price for such issue as published in the
Wall Street Journal on the date that is fourteen (14) days prior to the date of
such prepayment (or, if such bid price is not published on that date, the next
preceding date on which such bid price is so published) and converted to a
monthly compounded nominal yield. In the event that any prepayment fee is due



--------------------------------------------------------------------------------

hereunder, Lender shall deliver to Borrower a statement setting forth the amount
and determination of the prepayment fee, and, provided that Lender shall have in
good faith applied the formula described above, Borrower shall not have the
right to challenge the calculation or the method of calculation set forth in any
such statement in the absence of manifest error, which calculation may be made
by Lender on any day between the fifteenth (15th) day preceding the date of such
prepayment and the seventh (7th) day preceding the date of such prepayment.
Lender shall not be obligated or required to have actually reinvested the
prepaid principal balance at the Reinvestment Yield or otherwise as a condition
to receiving the prepayment fee. This Note may be prepaid in whole but not in
part without premium or penalty on any date beginning on or after April 11, 2017
(the “Open Period”), provided (i) written notice of such prepayment is received
by Lender not more than ninety (90) days and not less than thirty (30) days
prior to the date of such prepayment (which notice may be revoked by Borrower at
any time prior to the date of such prepayment), and (ii) such prepayment is
accompanied by all interest accrued hereunder through and including the date of
such prepayment, and all other sums due hereunder or under the other Loan
Documents. If, upon any such permitted prepayment on or after April 11, 2017,
the aforesaid prior written notice has not been timely received by Lender, there
shall be due a prepayment fee equal to (and in lieu of the Yield Maintenance
Premium) an amount equal to the lesser of (i) interest computed at the Note Rate
on the outstanding principal balance of this Note so prepaid for the period
from, and including, the date of prepayment through the earliest date prepayment
could have occurred if Borrower had given Lender thirty (30) days’ notice of
prepayment, and (ii) interest computed at the Note Rate on the outstanding
principal balance of this Note so prepaid that would have been payable for the
period from, and including, the date of prepayment through the Maturity Date of
this Note as though such prepayment had not occurred.

(b) If the indebtedness evidenced by this Note shall have been declared due and
payable by Lender pursuant to Article II hereof or the provisions of any other
Loan Document due to an Event of Default by Borrower and in lieu of the Yield
Maintenance Premium, then, in addition to the indebtedness evidenced by this
Note being immediately due and payable, a prepayment fee in an amount equal to
the greater of the Yield Maintenance Premium or one percent (1%) of the
principal amount accelerated shall also then be immediately due and payable as
though Borrower were prepaying the entire indebtedness on the date of such
acceleration.

(c) Prepayments of this Note shall not be permitted, except as provided in
Section 1.5(a) above and for full or partial prepayments resulting from Lender’s
election to accelerate the outstanding principal balance of this Note pursuant
to Section 2.21 of the Security Instrument or to apply insurance or condemnation
proceeds to reduce the outstanding principal balance of this Note as provided in
the Security Instrument, in which event no prepayment fee or premium shall be
due. No notice of prepayment shall be required under the circumstances specified
in the preceding sentence concerning insurance and condemnation proceeds or
awards. No principal amount repaid may be reborrowed. Any such partial
prepayments of principal shall be applied to the unpaid principal balance
evidenced hereby and upon such application the amount of the monthly interest
payments required to be paid pursuant to Section 1.2 above shall be reduced
accordingly. Except as otherwise expressly provided in this Section, the
prepayment fees provided above shall be due, to the extent permitted by
applicable law, under any and all circumstances where all or any portion of this
Note is paid prior to the first day of the Open



--------------------------------------------------------------------------------

Period, whether such prepayment is voluntary or involuntary, including, without
limitation, if such prepayment results from Lender’s exercise of its rights upon
an Event of Default and acceleration of the Maturity Date of this Note
(irrespective of whether foreclosure proceedings have been commenced), and shall
be in addition to any other sums due hereunder or under any of the other Loan
Documents. No tender of a prepayment of this Note with respect to which a
prepayment fee is due shall be effective unless such prepayment is accompanied
by the applicable prepayment fee.

(d) In lieu of prepayment of the Loan in full under Section 1.5(a) above,
Borrower may have the Property released from the lien of the Security Instrument
prior to the Open Period in connection with a Defeasance (as hereinafter
defined).

(i) On or after the earlier to occur of (A) the date that is three (3) years
after the Closing Date and (B) the day immediately following the date which is
two (2) years after the “startup day,” within the meaning of Section 860G(a)
(9) of the Internal Revenue Code of 1986, as amended from time to time or any
successor statute (the “Code”), of a “real estate mortgage investment conduit,”
within the meaning of Section 860D of the Code (a “REMIC Trust”), that holds
this Note, at Borrower’s option, Lender shall cause the release of the Property
from the lien of the Security Instrument and the other Loan Documents (a
“Defeasance”) upon the satisfaction of the following conditions:

(A) Borrower shall give not less than thirty (30) days’ prior written notice to
Lender (or such shorter period of time if permitted by Lender in its reasonable
discretion) specifying the date Borrower intends for the Defeasance to be
consummated (the “Release Date”).

(B) All accrued and unpaid interest and all other sums due under this Note and
under the other Loan Documents up to and including the Release Date shall be
paid in full on or prior to the Release Date.

(C) Borrower shall deliver to Lender on or prior to the Release Date:

 

  (1)

at the election of Borrower, either (I) (x) direct, non-callable, fixed rate
obligations of the United States of America (“U.S. Treasury Obligations”) “),
including, without limitation, Treasury strips where the underlying securities
from which such strips arose are U.S. Treasury Obligations, or (y) non-callable,
fixed rate obligations, other than U.S. Treasury Obligations, that are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended, including, without limitation, strips where the
underlying securities from which such strips arose are “government securities”
((x) and (y), collectively, “U.S. Obligations”), that provide for payments
prior, but as close as possible, to all successive monthly Payment Dates
occurring after the Release Date and to, at Borrower’s option, the first day of
the Open Period, the Maturity Date or any monthly



--------------------------------------------------------------------------------

 

Payment Date between such dates (as applicable, the “Defeasance Payment Date”),
with each such payment, when taken together with any unapplied amounts from
prior payments on the hereinafter-defined Defeasance Collateral (“Excess Cash
Collateral”) (but without regard to investment earnings on such Excess Cash
Collateral), being equal to or greater than the amount of the corresponding
installment of principal and/or interest required to be paid under this Note
(including, but not limited to, the outstanding principal balance of the Loan on
the Defeasance Payment Date) through the Defeasance Payment Date (the
“Defeasance Collateral”), and which shall be due and payable on such date, each
of which shall be duly endorsed by the holder thereof as reasonably directed by
Lender or accompanied by a written instrument of transfer in form and substance
reasonably satisfactory to Lender (including, without limitation, such
instruments as may be required by the depository institution holding such
securities or the issuer thereof, as the case may be, to effectuate book-entry
transfers and pledges through the book-entry facilities of such institution) in
order to perfect upon the delivery of the Defeasance Security Agreement (as
hereinafter defined) the first priority security interest in the Defeasance
Collateral in favor of Lender in conformity with all applicable state and
federal laws governing granting of such security interests, or (II) a sum of
money in immediately available funds (the “Defeasance Deposit”) equal to the
outstanding principal balance of this Note plus an amount, if any, which
together with the outstanding principal balance of this Note, shall be
sufficient to enable Lender to purchase, through means and sources customarily
employed and available to Lender, for the account of Borrower, the Defeasance
Collateral.

 

  (2) a pledge and security agreement, in form and substance reasonably
satisfactory to Lender, creating a first priority security interest in favor of
Lender in the Defeasance Collateral (the “Defeasance Security Agreement”);

 

  (3) one or more opinions of counsel for Borrower (or, in the case of the
opinion specified in clause (ii) below, counsel for Lender) that is standard in
commercial lending transactions subject only to customary qualifications,
assumptions and exceptions opining, that (i) Lender has a perfected first
priority security interest in the Defeasance Collateral and that the Defeasance
Security Agreement is enforceable against Borrower in accordance with its terms,
and (ii) the release of the lien of the Security Instrument and the pledge of
Defeasance Collateral will not directly or indirectly result in or cause any
REMIC Trust that then holds this Note to fail to maintain its status as a REMIC
Trust;



--------------------------------------------------------------------------------

  (4) evidence in writing from any applicable Rating Agency (as defined in the
Security Instrument) to the effect that the Defeasance will not result in a
downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to such Defeasance for any Securities (as hereinafter defined)
issued in connection with the securitization which are then outstanding;
provided, however, no evidence from a Rating Agency shall be required if this
Note does not meet the then-current review requirements of such Rating Agency.

 

  (5) a certificate in form and scope reasonably acceptable to Lender from an
independent accountant certifying that the Defeasance Collateral will generate
amounts sufficient to make all payments of principal and interest due under this
Note through the Defeasance Payment Date and the outstanding principal balance
of the Loan due on the Defeasance Payment Date, based upon payments of principal
and interest through the Defeasance Payment Date;

 

  (6) Intentionally Deleted.

 

  (7) Intentionally Deleted.

 

  (8) payment of all reasonable out-of-pocket costs and expenses incurred by
Lender in connection with the Defeasance of the Property, including, without
limitation, all legal fees and costs and expenses incurred by Lender or its
agents in connection with release of the Property, review of the proposed
Defeasance Collateral and preparation of the Defeasance Security Agreement and
related documentation, any revenue, documentary, stamp, intangible or other
taxes, charges or fees due in connection with substitution of collateral for the
Property shall be paid on or before the Release Date.

(D) If Borrower does not provide the Defeasance Collateral pursuant to clause
(I) of subsection 1.5(d)(i)(C)(1) hereof, Borrower hereby authorizes and directs
Lender to use the Defeasance Deposit to purchase the Defeasance Collateral for
the account of Borrower using the means and sources customarily employed and
available to Lender and any part of the Defeasance Deposit in excess of the
amount necessary to purchase the Defeasance Collateral and to pay the other and
related costs Borrower is obligated to pay under this Section 1.5(d) shall be
refunded to Borrower. Furthermore, the Defeasance Collateral shall be arranged
such that payments received from such Defeasance Collateral shall be paid
directly to Lender to be applied on account of the indebtedness of this Note.

(E) The documents executed by Borrower and Lender in connection with the
Defeasance (the “Defeasance Documents”) shall provide that, if so directed by
Borrower, Excess Cash Collateral shall be invested in obligations of,



--------------------------------------------------------------------------------

or obligations guaranteed as to principal and interest by, the United States or
an agency or instrumentality thereof, backed by the full faith and credit of the
United States (or other U.S. Obligations otherwise acceptable to each Rating
Agency as confirmed in writing that such investment would not, in and of itself,
result in a downgrade, qualification, or withdrawal of the then current ratings
assigned to any of the certificates issued by the REMIC Trust) (“Escrow
Investments”). Such Escrow Investments must mature, unless payable on demand, no
later than one business day before the date the proceeds of such Escrow
Investments are required, after taking into account payments on other Defeasance
Collateral or other Escrow Investments, to pay an installment of principal
and/or interest required to be paid under this Note Such Escrow Investments
(1) must have a predetermined fixed dollar amount of principal due at maturity
that cannot vary or change, (2) if such Escrow Investments have a variable rate
of interest, such interest rate must be tied to a single interest rate index
plus a fixed spread (if any) and must move proportionately with that index, and
(3) must not be subject to liquidation prior to their maturity, and (4) must,
unless otherwise agreed to in writing by Borrower, be purchased at fair market
value. No such Escrow Investment shall be made unless Lender holds a first
priority perfected security interest in such Escrow Investment and all filings
and other actions necessary to ensure the validity, perfection, and priority of
such security interest have been taken.

(F) The Defeasance Documents shall also provide that any Escrow Investments and
any earnings thereon, including, in the case of Escrow Investments purchased at
a discount to face value, any difference between the purchase price and the face
value at maturity, in excess of the amounts applied to pay installments of
principal and/or interest under the Note shall be retained as part of the
Defeasance Collateral and shall provide further that, upon payment in full of
all installments of principal and/or interest required to be paid under this
Note (including, but not limited to, the scheduled outstanding principal balance
of the Loan due on the Defeasance Payment Date based upon payments of principal
and interest through the Defeasance Payment Date) and all fees and expenses
agreed to by Borrower and Lender in the Defeasance Documents, shall be paid
promptly to Borrower or Successor Borrower, as applicable.

(ii) Upon compliance with the requirements of subsection 1.5(d)(i), the Property
shall be released from the lien of the Security Instrument and the other Loan
Documents, and the Defeasance Collateral shall constitute collateral which shall
secure this Note and all other obligations under the Loan Documents. Lender
will, at Borrower’s expense, execute and deliver any agreements reasonably
requested by Borrower to release the lien of the Security Instrument from the
Property and to effect the release under the last sentence of subclause
(iii) below.

(iii) Upon the release of the Property in accordance with this Section 1.5(d),
Borrower shall assign all its obligations and rights under this Note, together
with the pledged Defeasance Collateral, to a newly created successor entity
which complies with the terms of Section 2.29 of the Security Instrument
established or designated by



--------------------------------------------------------------------------------

Borrower (“Successor Borrower”). The Successor Borrower shall execute an
assumption agreement in form and substance reasonably satisfactory to Lender
pursuant to which it shall assume Borrower’s obligations under this Note and the
Defeasance Security Agreement and Borrower shall be relieved of its obligations
under such documents and the other Loan Documents, except with respect to those
obligations which are expressly stated in the Loan Documents to survive. As
conditions to such assignment and assumption, Borrower shall (x) deliver to
Lender an opinion of counsel, that such assumption agreement is enforceable
against the Successor Borrower in accordance with its terms and that this Note
and the Defeasance Security Agreement as so assumed, are enforceable against the
Successor Borrower in accordance with their respective terms, subject to
customary qualifications, assumptions and exceptions, and (y) pay all reasonable
out-of-pocket costs and expenses (including, but not limited to, legal fees)
incurred by Lender or its agents in connection with such assignment and
assumption (including, without limitation, the preparation of the assumption
agreement and related documentation). Upon such assumption, Borrower shall be
relieved of its obligations hereunder and under the other Loan Documents, except
for those provisions the Loan documents which by their terms survive.

(e) THE PROVISIONS OF THIS SECTION 1.5 APPLY TO ANY PAYMENT OF PRINCIPAL BEFORE
ITS SCHEDULED DUE DATE, WHETHER MADE VOLUNTARILY OR INVOLUNTARILY FOLLOWING ANY
ACCELERATION OF THIS NOTE. THE PORTION OF THE PRINCIPAL BALANCE OF THIS NOTE
THAT IS DISCHARGED AT ANY JUDICIAL OR NONJUDICIAL FORECLOSURE SALE UNDER THE
SECURITY INSTRUMENT SHALL BE DEEMED TO BE A PREPAYMENT, AND LENDER SHALL BE
ENTITLED (BUT NOT REQUIRED) TO INCLUDE IN LENDER’S CREDIT BID AT ANY SUCH
FORECLOSURE SALE THE FULL AMOUNT OF THE PREPAYMENT PREMIUM OWED BY REASON OF
SUCH PREPAYMENT. IF ANY PREPAYMENT OF PRINCIPAL IS TENDERED WITHOUT THE ENTIRE
PREPAYMENT PREMIUM DUE HEREUNDER, THEN LENDER EITHER MAY REFUSE TO ACCEPT THE
TENDERED PREPAYMENT OR MAY ACCEPT THE TENDERED PREPAYMENT AND THEREAFTER REQUIRE
BORROWER TO PAY THE YIELD MAINTENANCE PREMIUM WHICH SHALL CONSTITUTE
INDEBTEDNESS EVIDENCED BY THIS NOTE AND SECURED BY THE SECURITY INSTRUMENT. AS A
MATERIAL INDUCEMENT TO LENDER TO MAKE THE LOAN EVIDENCED BY THIS NOTE, BORROWER
EXPRESSLY WAIVES ALL RIGHTS UNDER ANY PRESENT OR FUTURE STATUTE OR LAW INCLUDING
BUT NOT LIMITED TO SECTION 2954.10 OF THE CALIFORNIA CIVIL CODE, OR ANY
SUCCESSOR STATUTE THAT PROHIBITS OR RESTRICTS THE COLLECTION OF PREPAYMENT
PREMIUMS IN CONNECTION WITH ACCELERATION FOLLOWING DEFAULT OR A TRANSFER OF THE
PROPERTY OR OF AN INTEREST IN THE BORROWER.

             BORROWER’S INITIALS

1.6. Security. The indebtedness evidenced by this Note and the obligations
created hereby are secured by, among other things, that certain mortgage, deed
of trust or deed to secure debt, security agreement and fixture filing (the
“Security Instrument”) from Borrower for the benefit of Lender covering the
Property. The Security Instrument, together with this Note and all



--------------------------------------------------------------------------------

other documents to or of which Lender is a party or beneficiary now or hereafter
evidencing, securing, guarantying, modifying or otherwise relating to the
indebtedness evidenced hereby, are herein referred to collectively as the “Loan
Documents”. Some of the Loan Documents are to be filed for record on or about
the date hereof in the appropriate public records.

ARTICLE II.—DEFAULT

2.1. Events of Default. It is hereby expressly agreed that should any default
occur in the payment of principal or interest as stipulated above and such
payment is not made on the date such payment is due, or should any other default
occur under any other Loan Document and not be cured within any applicable grace
or notice period (if any), then an Event of Default (an “Event of Default”)
shall exist hereunder, and in such event the indebtedness evidenced hereby,
including all sums advanced or accrued hereunder or under any other Loan
Document, and all unpaid interest accrued thereon, shall, at the option of
Lender and without notice to Borrower, at once become due and payable and may be
collected forthwith, whether or not there has been a prior demand for payment
and regardless of the stipulated date of maturity.

2.2. Late Charges. In the event that any payment is not received by Lender on
the date when due (subject to any applicable grace period, but excepting any
payment due at maturity by acceleration or otherwise), then, in addition to any
default interest payments due hereunder, Borrower shall also pay to Lender a
late charge in an amount equal to three percent (3%) of the amount of such
overdue payment. Notwithstanding the language in this Section 2.2, provided no
other Event of Default is continuing, on one (1) occasion per calendar year,
Borrower shall be allowed two (2) days to cure an Event of Default stemming from
a failure of Lender to receive any payment on the date when due (subject to any
applicable grace period, but excepting any payment due at maturity by
acceleration or otherwise) without incurring any late charge under this
Section 2.2.

2.3. Default Interest Rate. So long as any Event of Default exists hereunder or
under any other Loan Document, regardless of whether or not there has been an
acceleration of the indebtedness evidenced hereby, and at all times after
maturity of the indebtedness evidenced hereby (whether by acceleration or
otherwise), interest shall accrue on the outstanding principal balance of this
Note, from the date due until the date credited, at a rate per annum equal to
three percent (3%) in excess of the Note Rate, or, if such increased rate of
interest may not be collected under applicable law (as applicable), then at the
maximum rate of interest, if any, which may be collected from Borrower under
applicable law (as applicable, the “Default Interest Rate”), and such default
interest shall be immediately due and payable.

2.4. Borrower’s Agreements. Borrower acknowledges that it would be extremely
difficult or impracticable to determine Lender’s actual damages resulting from
any late payment or default, and such late charges and default interest are
reasonable estimates of those damages and do not constitute a penalty. The
remedies of Lender in this Note or in the Loan Documents, or at law or in
equity, shall be cumulative and concurrent, and may be pursued singly,
successively or together, in Lender’s discretion.



--------------------------------------------------------------------------------

2.5. Borrower to Pay Costs. In the event that this Note, or any part hereof, is
collected by or through an attorney-at-law, Borrower agrees to pay all costs of
collection, including, but not limited to, reasonable attorneys’ fees.

2.6. Exculpation. Notwithstanding anything in this Note or the Loan Documents to
the contrary, but subject to the qualifications hereinbelow set forth, Lender
agrees that:

(a) Borrower shall be liable upon the indebtedness evidenced hereby and for the
other obligations arising under the Loan Documents to the full extent (but only
to the extent) of the security therefor, the same being all properties (whether
real or personal), rights, estates and interests now or at any time hereafter
securing the payment of this Note and/or the other obligations of Borrower under
the Loan Documents (collectively, the “Property”);

(b) if an Event of Default occurs under the Loan Documents, any judicial
proceedings brought by Lender against Borrower shall be limited to the
preservation, enforcement and foreclosure, or any thereof, of the liens,
security titles, estates, assignments, rights and security interests now or at
any time hereafter securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents, and no attachment, execution
or other writ of process shall be sought, issued or levied upon any assets,
properties or funds of Borrower other than the Property, except with respect to
the liability described below in this section; and

(c) in the event of a foreclosure of such liens, security titles, estates,
assignments, rights or security interests securing the payment of this Note
and/or the other obligations of Borrower under the Loan Documents, no judgment
for any deficiency upon the indebtedness evidenced hereby shall be sought or
obtained by Lender against Borrower, except with respect to the liability
described below in this section; provided, however, that, notwithstanding the
foregoing provisions of this section, Borrower shall be fully and personally
liable for any and all liabilities, obligations, losses, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees), causes of
action, suits, claims, demands and judgments of any nature or description
whatsoever resulting from (i) misapplication or misappropriation of proceeds
paid under any insurance policies required to be maintained by Borrower pursuant
to Section 2.3 of the Security Instrument (or paid as a result of any other
claim or cause of action against any person or entity) by reason of damage, loss
or destruction to all or any portion of the Property, to the full extent of such
proceeds not previously delivered to Lender, but which, under the terms of the
Loan Documents, should have been delivered to Lender, (ii) misapplication or
misappropriation of proceeds or awards resulting from the condemnation or other
taking in lieu of condemnation of all or any portion of the Property, to the
full extent of such proceeds or awards not previously delivered to Lender, but
which, under the terms of the Loan Documents, should have been delivered to
Lender, (iii) all tenant security deposits or other refundable deposits paid to
or held by Borrower or any other person or entity in connection with leases of
all or any portion of the Property which are not applied in accordance with the
terms of the applicable lease or other agreement, (iv) rent and other payments
received from tenants under leases of all or any portion of the Property paid
more than one (1) month in advance, (v) rents, issues, profits and revenues of
all or any portion of the Property received or applicable to a period during the
continuance of any Event of Default hereunder or under the Loan Documents which
are not either applied to the ordinary and necessary expenses of owning



--------------------------------------------------------------------------------

and operating the Property or paid to Lender, (vi) intentional physical waste
committed on the Property, intentional damage to the Property as a result of the
intentional misconduct of Borrower or any of its affiliates, to the full extent
of the losses or damages incurred by Lender on account of such occurrence,
(vii) subject to Borrower’s ability to contest the same in accordance with the
provisions of the Security Instrument, failure to pay any valid taxes,
assessments, mechanic’s liens or materialmen’s liens which could create liens on
any portion of the Property which would be superior to the lien or security
title of the Security Instrument or the other Loan Documents, to the full extent
of the amount claimed by any such lien claimant except, with respect to any such
taxes or assessments, to the extent that funds have been deposited with Lender
pursuant to the terms of the Security Instrument specifically for the applicable
taxes or assessments and not applied by Lender to pay such taxes and
assessments, (viii) for all obligations and indemnities of Borrower under the
Loan Documents relating to Hazardous Substances (as defined in the Security
Instrument) or radon in violation of any Environmental Laws or compliance with
Environmental Laws (as defined in the Security Instrument) to the full extent of
any losses or damages incurred by Lender and/or any of its affiliates as a
result of the existence of such Hazardous Substances or radon or failure to
comply with such Environmental Laws, (ix) a default by Borrower of any of the
covenants set forth in Section 2.9 of the Security Instrument or a default by
Borrower or any general partner, manager or managing member of Borrower which is
a Single-Purpose Entity (as defined in the Security Instrument) of the covenants
set forth in Section 2.29 of the Security Instrument to the extent of any losses
or damages incurred by Lender or as a result of such default, and (x) fraud,
material intentional misrepresentation, intentional failure to disclose a
material fact or any intentional untrue statement of a material fact in the
written materials and/or information provided to Lender or any of its affiliates
by or on behalf of Borrower or any indemnitor, to the full extent of any losses,
damages and expenses of Lender and/or any of its affiliates on account thereof.
References herein to particular sections of the Loan Documents shall be deemed
references to such sections as affected by other provisions of the Loan
Documents relating thereto. Nothing contained in this section shall (1) be
deemed to be a release or impairment of the indebtedness evidenced by this Note
or the other obligations of Borrower under the Loan Documents or the lien of the
Loan Documents upon the Property, or (2) preclude Lender from foreclosing the
Loan Documents in case of any Event of Default or from enforcing any of the
other rights of Lender except as stated in this section, or (3) limit or impair
in any way whatsoever the Environmental Indemnity Agreement (the “Environmental
Indemnity Agreement”) of even date herewith executed and delivered in connection
with the indebtedness evidenced by this Note or release, relieve, reduce, waive
or impair in any way whatsoever, any obligation of any party to the
Environmental Indemnity Agreement.

Notwithstanding the foregoing, the agreement of Lender not to pursue recourse
liability as set forth in this Section 2.6 SHALL BECOME NULL AND VOID and shall
be of no further force and effect if the Property or any part thereof shall
become an asset in (A) a voluntary bankruptcy or insolvency proceeding of
Borrower or Indemnitor, or (B) an involuntary bankruptcy or insolvency
proceeding of Borrower or Indemnitor in which the Borrower or the Indemnitor
colludes, consents or acquiesces with creditors in such bankruptcy or insolvency
proceeding and which is not dismissed within ninety (90) days of filing.

Notwithstanding anything to the contrary in this Note, the Security Instrument
or any of the other Loan Documents, Lender shall not be deemed to have waived
any right which Lender



--------------------------------------------------------------------------------

may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
evidenced hereby or secured by the Security Instrument or any of the other Loan
Documents or to require that all collateral shall continue to secure all of the
indebtedness owing to Lender in accordance with this Note, the Security
Instrument and the other Loan Documents.

ARTICLE III.—GENERAL CONDITIONS

3.1. No Waiver; Amendment. No failure to accelerate the indebtedness evidenced
hereby by reason of default hereunder, acceptance of a partial or past due
payment, or indulgences granted from time to time shall be construed (i) as a
novation of this Note or as a reinstatement of the indebtedness evidenced hereby
or as a waiver of such right of acceleration or of the right of Lender
thereafter to insist upon strict compliance with the terms of this Note, or
(ii) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by any applicable laws; and Borrower hereby expressly
waives the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing. No extension of the time for the payment of this
Note or any installment due hereunder made by agreement with any person now or
hereafter liable for the payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part, unless Lender agrees otherwise in
writing. This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

3.2. Waivers. Presentment for payment, demand, protest and notice of demand,
protest and nonpayment and all other notices are hereby waived by Borrower.
Borrower hereby further waives and renounces, to the fullest extent permitted by
law, all rights to the benefits of any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, exemption and
homestead now or hereafter provided by the Constitution and laws of the United
States of America and of each state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement and collection of
the obligations evidenced by this Note or the other Loan Documents.

3.3. Limit of Validity. The provisions of this Note and of all agreements
between Borrower and Lender, whether now existing or hereafter arising and
whether written or oral, including, but not limited to, the Loan Documents, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand or acceleration of the maturity of this Note or otherwise,
shall the amount contracted for, charged, taken, reserved, paid or agreed to be
paid (“Interest”) to Lender for the use, forbearance or detention of the money
loaned under this Note exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, performance or fulfillment of any
provision hereof or of any agreement between Borrower and Lender shall, at the
time performance or fulfillment of such provision shall be due, exceed the limit
for Interest prescribed by law or otherwise transcend the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be performed
or fulfilled shall be reduced to such limit, and if, from any circumstance
whatsoever, Lender shall ever receive anything of value deemed Interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive Interest shall be applied to the reduction of the



--------------------------------------------------------------------------------

principal balance owing under this Note in the inverse order of its maturity
(whether or not then due) or, at the option of Lender, be paid over to Borrower,
and not to the payment of Interest. All Interest (including any amounts or
payments judicially or otherwise under the law deemed to be Interest) contracted
for, charged, taken, reserved, paid or agreed to be paid to Lender shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of this Note, including any extensions and renewals
hereof until payment in full of the principal balance of this Note so that the
Interest thereon for such full term will not exceed at any time the maximum
amount permitted by applicable law. To the extent United States federal law
permits a greater amount of interest than is permitted under the law of the
State in which the Property is located, Lender will rely on United States
federal law for the purpose of determining the maximum amount permitted by
applicable law. Additionally, to the extent permitted by applicable law now or
hereafter in effect, Lender may, at its option and from time to time, implement
any other method of computing the maximum lawful rate under the law of the State
in which the Property is located or under other applicable law by giving notice,
if required, to Borrower as provided by applicable law now or hereafter in
effect. This Section 3.3 will control all agreements between Borrower and
Lender.

3.4. Use of Funds. Borrower hereby warrants, represents and covenants that no
funds disbursed hereunder shall be used for personal, family or household
purposes.

3.5. Unconditional Payment. Borrower is and shall be obligated to pay principal,
interest and any and all other amounts which become payable hereunder or under
the other Loan Documents absolutely and unconditionally and without any
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

3.6. Governing Law. THIS NOTE SHALL BE INTERPRETED, CONSTRUED AND ENFORCED
ACCORDING TO THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.

3.7. Waiver of Jury Trial. EACH OF BORROWER AND LENDER, TO THE FULL EXTENT
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO THE DEBT EVIDENCED BY THIS NOTE OR ANY CONDUCT, ACT OR
OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS
AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.



--------------------------------------------------------------------------------

ARTICLE IV.—MISCELLANEOUS PROVISIONS

4.1. Successors and Assigns; Joint and Several; Interpretation. The terms and
provisions hereof shall be binding upon and inure to the benefit of Borrower and
Lender and their respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties or
by operation of law. As used herein, the terms “Borrower” and “Lender” shall be
deemed to include their respective heirs, executors, legal representatives,
successors, successors-in-title and assigns, whether by voluntary action of the
parties or by operation of law. If Borrower consists of more than one person or
entity, each shall be jointly and severally liable to perform the obligations of
Borrower under this Note. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa. Titles of articles and
sections are for convenience only and in no way define, limit, amplify or
describe the scope or intent of any provisions hereof. Time is of the essence
with respect to all provisions of this Note. This Note and the other Loan
Documents contain the entire agreements between the parties hereto relating to
the subject matter hereof and thereof and all prior agreements relative hereto
and thereto which are not contained herein or therein are terminated.

4.2. Taxpayer Identification. Borrower’s Tax Identification Number is
20-8613408.

ARTICLE V.—REPRESENTATIONS OF BORROWER

This Note and the Amended and Restated Promissory Note B, dated as of the date
hereof (“Note B”), and executed by Borrower to the order of Lender collectively
hereby and thereby amend and restate and split and sever the Promissory Note
Secured by Deed of Trust, dated as of March 29, 2007 (the “Whole Note”), a copy
of which is attached as Exhibit A, in the original principal amount of $
157,000,000.00, executed by Borrower in favor of Lender.

Each and every term and provision of this Note shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

Pursuant to Section 1.6, this Note is secured by the Security Instrument, and in
no way acts as a release or relinquishment of the liens created by the Security
Instrument or other Loan Documents. The lien of the Security Instrument and all
liens securing payment of this Note are hereby carried forward and confirmed by
Borrower in all respects.

Borrower acknowledges and agrees that this Note and Note B merely amend and
restate and split and sever the Whole Note, and that this Note is not intended
to, nor shall it be construed to constitute a novation of the Whole Note and/or
the obligations contained therein.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first written
above.

 

BORROWER: UTC PROPERTIES LLC, a Delaware limited liability company By:  

/s/ Authorized Signatory

Name:  

 

Title:  

 

By:  

/s/ Authorized Signatory

Name:  

 

Title:  

 